Citation Nr: 0935405	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for dizziness and 
transitional vertigo.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss disability.

3.  Entitlement to a compensable rating for right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to April 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision issued by the Denver, Colorado 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In an October 2007 VA Form 9, the Veteran requested a hearing 
before the Board at the RO.  In statements dated in June 
2008, the Veteran clarified that he wishes to appear at a 
videoconference hearing at the Oakland RO.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the record reflects the Veteran did not yet 
receive a hearing, the issue must be remanded to ensure that 
the hearing is scheduled.

Because the RO schedules videoconference hearings, the case 
is REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
videoconference hearing.  The case should 
then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


